COURT OF APPEALS
                                      SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-08-422-CR
 
JESUS TORRES                                                                   APPELLANT
 
                                                   V.
THE
STATE OF TEXAS                                                                STATE
                                               ----------
             FROM THE 362ND DISTRICT
COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered
appellant=s AMotion To Withdraw
Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R.
App. P. 42.2(a).  No decision of this
court having been delivered before we received this motion, we grant the motion
and dismiss the appeal.  See Tex.
R. App. P. 42.2(a), 43.2(f).
 
PER CURIAM
 
PANEL:  WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: January 8,
2009




[1]See Tex. R. App. P. 47.4.